Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 31, 2021

                                       No. 04-20-00600-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR., AN
                      INCAPACITATED PERSON,

                     From the County Court At Law No 1, Webb County, Texas
                              Trial Court No. 2011PB6000081-L2-B
                            Honorable Hugo Martinez, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela


          Appellant’s motion for extension of time to file a reply brief is GRANTED. Appellant’s
reply brief was filed on August 30, 2021.

           It is so ORDERED August 31, 2021.


                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT